Citation Nr: 1328869	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-49 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for depressed mood.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel
INTRODUCTION

The Veteran had active service from November 1966 to October 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified before the undersigned Veterans Law Judge at an August 2011 videoconference hearing.  A transcript of the proceeding is associated with the record.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


REMAND

Additional development is required before the issue on appeal is decided by the Board.  

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his psychiatric disability in January 2011.  During the August 2011 hearing before the undersigned, the Veteran testified that his psychiatric disorder had worsened since that examination.  Specifically, he asserted that he had difficulty sleeping, anxiety, and increased anger.  He further asserted that he experienced relationship problems due to his inability to have children.  Therefore, another VA examination is necessary to assess the current level of severity of the service-connected psychiatric disorder. 

In addition, during the aforementioned hearing, the Veteran asserted that he was in receipt of Social Security Administration (SSA) benefits for his disabilities.  The Veteran, however, stated that he was not sure if such records pertained to his depression disorder.  Since records in the possession of the SSA could be supportive of the Veteran's claims, further development to obtain those records is in order. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO of the AMC must undertake all necessary development to obtain and associate with the record all outstanding records of pertinent medical treatment, to include any pertinent VA treatment records from the VA Medical Center in East Orange, New Jersey for the period since April 2011.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative so notified.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of the decision awarding the Veteran SSA disability benefits, the records upon which the award was based, and the records associated with any later SSA disability determinations for the Veteran.

3.  Thereafter, the Veteran should be afforded a VA psychiatric examination in order to determine the current severity of his service-connected depression and the nature, extent and etiology of any other acquired psychiatric disorders present during the pendency of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner in conjunction with the examination. 

Any indicated evaluations, studies, and tests deemed to be necessary must be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating the Veteran's service-connected depression, to include identification of the nature, frequency and severity of all current manifestations of the service-connected depression, as well as an opinion as to whether it is sufficient by itself to render the Veteran unemployable.  

In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.

The examiner should also identify all other acquired psychiatric disorders present during the pendency of the claim.  With respect to each such disorder, the examiner should indicate whether the diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis or development of a new and separate condition.  If it represents a new and separate condition, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by service-connected disability.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 	

6.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

